PER CURIAM.
RCA 3.150 provides that nothing connected with a disciplinary case shall be made public unless ordered by the Court. In this case a Commonwealth’s Attorney seeks an order of mandamus requiring the Director of the Kentucky Bar Association to deliver up records relating to a disciplinary proceeding pending against a member of the bar in order that he may determine whether violations of the criminal law have taken place.
It is essential that the records of a disciplinary proceeding conducted by the bar association with respect to one of its members be privileged against intrusion. Prosecuting authorities must exercise their own investigative resources without invading the confidentiality of the association’s disciplinary files.
Mandamus is denied.
All concur.